UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6505


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMON EMANUEL ELLIOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:97-cr-00053-PJM-1)


Submitted:   November 17, 2011            Decided:   November 22,2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.       Stuart A. Berman,
Assistant United States Attorney, Ronald Jay Tenpas, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Damon   Emanuel   Elliott     appeals   the   district   court’s

order denying his motions for copies of multiple prior filings

at government expense.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      United States v. Elliott, No. 8:97-cr-

00053-PJM-1 (D. Md. Apr. 4, 2011).           We further deny as moot

Elliott’s motion to expedite.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                   2